FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS                 March 22, 2016
                                                                  Elisabeth A. Shumaker
                                    TENTH CIRCUIT                     Clerk of Court


 KEENAN DEON WHITE,

          Petitioner - Appellant,
                                                       No. 15-6174
 v.                                             (D.C. No. 5:15-CV-00170-C)
                                                       (W.D. Okla.)
 ROBERT PATTON, Director,

          Respondent - Appellee.


                                ORDER
                 DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, LUCERO, and McHUGH, Circuit Judges.


      Petitioner-Appellant Keenan Deon White, a state inmate represented by

counsel, seeks a certificate of appealability (COA) allowing him to appeal from

the district court’s denial of his habeas petition pursuant to 28 U.S.C. § 2254.

Because Mr. White’s petition is time-barred, we deny a COA and dismiss the

appeal.

      In April 1993, Mr. White was convicted of first-degree manslaughter in

state district court and sentenced to 75 years’ imprisonment in accord with the

jury’s recommendation. He appealed, and the Oklahoma Court of Criminal

Appeals (OCCA) affirmed the judgment and sentence. White v. State, F-1993-

1185 (June 28, 1995) (Not for Publication). In August 2013, Mr. White filed for
post-conviction relief in the state district court. The district court denied the

application and the OCCA affirmed. White v. State, PC-2013-1091 (Feb. 20,

2014). On February 17, 2015, Mr. White filed a petition for writ of habeas corpus

in federal district court. 28 U.S.C. § 2254. The district court, upon a report and

recommendation by a magistrate judge, concluded that Mr. White’s petition was

time-barred. White v. Patton, No. CIV-15-170-C, 2015 WL 4879335 (W.D. Okla.

Aug. 14, 2015). This appeal followed.

      A petitioner must obtain a COA to appeal the denial of habeas relief. 28

U.S.C. § 2253(c)(1)(A). To acquire a COA, a petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a

district court denies a habeas petition on procedural grounds—such as time-bar —

a petitioner must demonstrate that “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Mr.

White has not met this standard.

      A one-year limitations period generally applies when a prisoner’s direct

appeal becomes final. 28 U.S.C. § 2244(d)(1)(A). For prisoners whose

convictions became final before April 24, 1996, the one-year period did not begin

until that date. See Hoggro v. Boone, 150 F.3d 1223, 1225–26 (10th Cir. 1998).

Mr. White’s conviction became final before that date. Thus, he had until April

                                         -2-
24, 1997 to timely file his federal habeas petition—a deadline he did not meet.

      Mr. White does not contest this timeline, but rather argues that equitable

tolling should apply because his appellate counsel (1) failed to notify him that the

OCCA denied his appeal, and (2) never advised him of his right to file a petition

for a writ of habeas corpus. Mr. White contends that he only learned of the

outcome of his direct appeal “several years after the decision.” Aplt. Br. at 3. He

relies upon Holland v. Florida, 560 U.S. 631 (2010), but we find that case

distinguishable given the amount of time that transpired (ostensibly without

inquiry). The applicable limitations period is subject to equitable tolling “only in

rare and exceptional circumstances.” Gibson v. Klinger, 232 F.3d 799, 808 (10th

Cir. 2000) (quotation marks and citation omitted). To establish that equitable

tolling should apply, Mr. White must establish: “(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way.”

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

      As the magistrate judge’s report and recommendation correctly concluded,

Mr. White has not met his burden. He has not “allege[d] with specificity the

steps he took to diligently pursue his federal claims.” Yang v. Archuleta, 525

F.3d 925, 930 (10th Cir. 2008) (quotation marks and citation omitted). Moreover,

“a claim of insufficient access to relevant law” is not an extraordinary

circumstance justifying equitable tolling. Gibson, 232 F.3d at 808.




                                        -3-
We DENY a COA and DISMISS the appeal.


                          Entered for the Court


                          Paul J. Kelly, Jr.
                          Circuit Judge




                           -4-